            Case 2:20-cv-00261-JAM-DMC Document 14 Filed 06/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11     JUSTIN NEFF, individually and on behalf of       Case No. 2:20-cv-00261-JAM-DMC
12     all others similarly situated,
                                                        ORDER GRANTING LEAVE TO
13                    Plaintiff,                        AMEND CLASS ACTION
                                                        COMPLAINT
14     v.
15
       TOWBIN DODGE LLC, a Nevada company,
16
                      Defendant.
17

18

19
            IT IS ORDERED that the parties’ stipulation to amend the Class Action Complaint [ECF
20
     No. 13] is granted.
21
            IT IS FURTHER ORDERED that Plaintiff shall file the First Amended Class Action
22
     Complaint in the form submitted with the Stipulation and Defendant Towbin Dodge shall have
23
     thirty (30) days from the filing of the First Amended Class Action Complaint in which to respond.
24

25

26

27

28                                           -1-
     Case No. 2:20-cv-00261-JAM-DMC, [Proposed] Order Granting Leave to Amend Complaint
          Case 2:20-cv-00261-JAM-DMC Document 14 Filed 06/29/20 Page 2 of 2


           DONE AND ORDERED this 29th day of June, 2020.
 1

 2

 3                                          /s/ John A. Mendez_______________________
                                            HON. JOHN A. MENDEZ
 4                                          UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           -2-
     Case No. 2:20-cv-00261-JAM-DMC, [Proposed] Order Granting Leave to Amend Complaint
